Determination unanimously confirmed and petition dismissed, without costs. Memorandum: Petitioner alleges that respondent discriminated against her based on her creed. We find that the investigation conducted by the Division was sufficient and its determination of no probable cause has a rational basis in the record (see, State Div. of Human Rights v Ingersoll-Rand Co., 106 AD2d 917; State Div. of Human Rights v New York State Drug Abuse Control Commn., 59 AD2d 332). Although the Division delayed in rendering its determination, the statutory time limits are directory, not mandatory, and petitioner failed to show that the delay resulted in substantial prejudice (State Div. of Human Rights v American Can Co., 78 AD2d 1005; State Div. of Human Rights v Pennwalt Corp., 66 AD2d 1006). (Proceeding pursuant to Executive Law § 298.) Present — Dillon, P. J., Doerr, Boomer, O’Donnell and Pine, JJ.